Title: To Alexander Hamilton from James McHenry, 5 April 1800
From: McHenry, James
To: Hamilton, Alexander


Philad. 5 April 1800
private
Dear Sir.
Mrs. Adams at her drawing room yesterday evening took occasion to mention to me, that she had understood, one of the regiments now in Jersey were to be removed to Rhode Island, perhaps to assist in completing the fortifications, that if so, and it did not break in upon any fixed disposition of the force, it would give her great pleasure could it be the Regiment commanded by Lt. Col. Smith. This she added would bring her daughter near to her during the summer which it was very natural for her to desire.
I mention this conversation, that you may keep the thing in mind in the event of such a disposal of the 12 Regiment becoming at all proper.
Yours affly

James McHenry
5 April 1800
Majr. Gen Hamilton


